ORDER
The Advisory Committee on Judicial Conduct having filed a presentment recommending that HENRY E. RZEMIENIEW-SKI, Judge of the Municipal Courts of Hillsborough Township, Manville Borough, and South Bound Brook Borough, be publicly reprimanded for violations of Canons 1 (a judge must observe high standards of conduct so that the integrity and independence of the judiciary may be preserved), 2A(a judge should respect and comply with the law and act in a manner that promotes public confidence in the integrity and impartiality of the judiciary), 3A(l)(a judge should be faithful' to the law and maintain professional competence in it) and 3A(3) (a judge should be patient, dignified and courteous) of the Code of Judicial Conduct and Rule 2:15-8(a)(6)(a judge should not engage in conduct prejudicial to the administration of justice that brings the judicial office into disrepute);
And HENRY R. RZEMIENIEWSKI having informed the Court that he will not seek reappointment as Municipal Court Judge in the Township of Hillsborough when his term expires on December 31, 2005, and that he has informed the governing bodies of the Boroughs of Manville and South Bound Brook that he intends to retire as Municipal Judge effective February 12, 2006;
And the Court having reviewed the record and having determined that discipline greater than that recommended in the presentment is warranted and that a censure should be imposed;
And HENRY R. RZEMIENIEWSKI having waived his right to a hearing before the Supreme Court, and having consented to *599the imposition of a censure for his violations of the Code of Judicial Conduct and Rule 2:15-8(a)(6);
And good cause appearing;
It is ORDERED that the findings contained in the presentment of the Advisory Committee on Judicial Conduct are adopted and HENRY R. RZEMIENIEWSKI, Judge of the Municipal Courts of Hillsborough Township, Manville Borough, and South Bound Brook Borough, is hereby censured for his violations of Canons 1, 2A, 3A(1) and 3A (3) of the Code of Judicial Conduct, and Rule 2:15-8(a)(6).